 SEAFARERS'INT'L UNION OF NORTHAMERICA, ETC.207recommend hiring and discharge.We find that she is a supervisorand exclude her.K. Morini, L. Cavalli, L. Croft, and D. Salcedo are secretaries tothe Employer's vice president-treasurer, the office manager, the storemanager and assistant store manager, and the vice president of HotelSupply, respectively.Although these employees have access to theminutes of directors' meetings or to personnel and other files, there isno evidence that they act in a confidential capacity to any person whoformulates, determines, and effectuates the Employer's labor relationspolicies.We find that they are not confidential employees and shallinclude them in the unit.?Accordingly, we find that all office clerical employees at the officesof Dohrmann Commercial Company and Dohrmann Hotel SupplyCo., at 972 and 984 Mission Street, San Francisco, California, exclud-ing confidential secretaries, salesmen, professional employees, andsupervisors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.[Text of Direction of Election omitted from publication.]7Arden Farms, et al,117 NLRB 318, 320,The B F GoodrichCompany,115 NLRB722, 724Seafarers'International Union of North America,Atlantic andGulf District,Harbor and Inland Waterways Division, AFL-CIOandSuperior Derrick Corporation.Case No. 15-CC-71.April 13, 1960SUPPLEMENTAL DECISION AND ORDEROn November 12, 1958, the Board issued its Decision and Order'herein, finding that the Respondent had violated Section 8 (b) (4) (A)and (B) of the Act.With respect to certain other unfair labor prac-tices alleged in the complaint, the Board dismissed.On January 21,1960, the United States Court of Appeals for the Fifth Circuitaffirmed the Board's finding of a violation but reversed that part ofthe Board's Decision and Order dismissing certain allegations of thecomplaint and remanded the case to the Board for action consistentwith the court's opinion?In its original decision, a majority of the Board participatingtherein found that the Respondent's picketing at the Dumaine Streetwharf violated Section 8(b) (4) (A) and (B) of the Act.However,with respect to Respondent's picketing at the Gretna Street wharf, a1122 NLRB 52.'Superior Derrick Corporationv N L R B.,273 F. 2d 891 (C A 5).,127NLRB No. 11. 208DECISIONSOF NATIONALLABOR RELATIONS BOARDmajority of the Board found that, as the employees of SouthernPacific Railroad Company were the only secondary employees whowere allegedly induced to cease work, and as such railroad employeeswere not "employees" within the meaning of the Act, the Respondentdid not violate Section 8(b) (4) (A) and (B) of the Act with respectto that incident.The court found, however, that the railroad em-ployees came within the purview of Section 8 (b) (4) (A) and (B) andthat, by the conduct of its pickets at the Gretna Street wharf, theRespondent induced such employees not to perform services for theiremployer under such circumstances as to constitute a violation ofSection 8(b) (4) (A) and (B) of the Act.'In conformance with the decision of the United States Court ofAppeals for the Fifth Circuit, the Board now finds that the Respond-ent's picketing at and near the Gretna Street wharf induced andencouraged the employees of the Southern Pacific Railroad Companyto engage in a concerted refusal to perform any services with an objectof forcing their employer to cease doing business with SuperiorDerrick Corporation, and with an object of forcing Superior Derrickto recognize the Respondent as the representative of its employees,although the Respondent was not the representative certified by theBoard under Section 9 of the Act, thereby violating Section8(b) (4) (A) and (B) of the Act.AMENDED ORDERIT ISHEREBY ORDEREDthat the Board's original Order herein beamended to read as follows :Upon the entire record in this case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Seafarers' Inter-national Union of North America, Atlantic and Gulf District, Harborand Inland Waterways Division, AFL-CIO, its officers, representa-tives, agents, successors, and assigns shall :1.Cease and desist from engaging in, or inducing or encouragingthe employees of Texia Stevedoring, Inc., and the Southern Pacific8With respect to the question of whether railroad employees are "employees"withinthe meaning of the Act,prior to its amendment by the Labor-Management Reporting andDisclosure Act of 1959, Chairman Leedom and Member Fanning, with due deference tothe opinion of the court Hof appeals herein, adhereto their view as expressed inLumber &SawmillWorkers Local Union No. 2409(Great Northern Railway Co.),126 NLRB 57,footnote 3.Moreover,Member Fanning,in respectful disagreement with the court, wouldnot find that Respondent's conduct at the Gretna wharf constituted unlawful inducementwithinthe meaning of Section 8(b) (4) (A)and (B)of the Act for the reasons set forthin his separate dissenting and concurring opinion in the original decision in this case.Members Rodgers and Jenkins, for reasons indicated in their respective dissents inPaperMakers Importing Co., Inc.,et at.,116 NLRB 267, andAmerican Coal Shipping, Inc.,et at.,124 NLRB 1079, are in agreement with the view of the court herein.MemberJenkins did not participate in the original decision in this case and joins herein solely toreiterate his views as expressed in his dissenting opinion in theAmerican Coal Shippingcase. SEAFARERS'INT'L UNION OFNORTH AMERICA,ETC.209Railroad Company or any other employer toengage in,a strike ora concertedrefusalin the course of their employment to use, manu-facture, process, transport, or otherwise handle or work on any goods,articles,materials, or commodities, or to perform any services, wherean object thereof is to force or require any employer or other person tocease doing business with Superior Derrick Corporation or to forceor require Superior Derrick Corporation to recognize or bargain withthe Respondent as the representative of its employees, unless theRespondent has been certified as the representative of such employeesunder the provisions of Section 9 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of Act :(a)Post at its offices and meeting halls in New Orleans, Louisiana,copies of the notice attached hereto marked "Appendix." 4 Copies ofsaid notice, to be furnished by the Regional Director for the FifteenthRegion, shall, after being duly signed by an authorized representativeof the Respondent, be posted by the said Respondent immediatelyupon receipt thereof, and be maintained by it for a period of 60 con-secutive days thereafter in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that the notices are notaltered, defaced, or covered by any other material.(b)Furnish to the Regional Director for the Fifteenth Regionsigned copies of the notice attached hereto for posting at the premisesof Superior Derrick Corporation, Texla Stevedoring, Inc., and theSouthern Pacific Railroad Company, in places where notices to theiremployees are customarily posted, if they are willing to do so.(c)Notify the Regional Director for the Fifteenth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.MEMBER BEAN took no part in the consideration of the above Sup-plemental Decision and Order.+ In the event that this Order Is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order "APPENDIXNOTICE TO ALL MEMBERS OF SEAFARERS' INTERNATIONAL UNION OFNORTH AMERICA, ATLANTIC AND GULF DISTRICT, HARBOR AND INLANDWATERWAYS DIvISION, AFL-CIO, AND TO ALL EMPLOYEES OF TEXLASTEVEDORING, INC., SOUTHERN PACIFIC RAILROAD COMPANY, ANDSUPERIOR DERRICK CORPORATIONPursuant to a Supplemental Decision and Order of the NationalLabor Relations Board, and in order to effectuate the policies of theNational Labor Relations Act, as amended, we hereby notify you that:560940-61-vol 127-15 210DECISIONSOF NATIONAL LABORRELATIONS BOARDWE WILL NOT engage in, or induce or encourage the employeesof Texla Stevedoring, Inc., or of Southern Pacific Railroad Com-pany, or any other employer, to engage in, a strike or a concertedrefusal in the course of their employment to use, manufacture,process, transport, or otherwise handle or work on any goods,articles,materials, or commodities, or to perform any services,where an object thereof is to force or require any employer orother person to cease doing business with Superior Derrick Cor-poration or to force or require Superior Derrick Coporation torecognize or bargain with Seafarers' International Union ofNorth America, Atlantic and Gulf District, Harbor and InlandWaterways Division, AFL-CIO, as the collective bargaining rep-resentative of any of Superior's employees, unless we are certifiedas such representative under the provisions of Section 9 of the Act.SEAFARERS' INTERNATIONAL UNION OF NORTHAMERICA, ATLANTIC AND GULF DISTRICT,HARBOR AND INLAND WATERWAYS DIVISION,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.International Brotherhood of Electrical Workers, Local No. 349andFrank Schafer,Inc.Case No. AO-8. April 14, 1960ADVISORY OPINIONThis is a petition filed by Frank Schafer, Inc., herein called theEmployer, pursuant to Section 102.98 of the Board's Rules and Regu-lations, praying for an advisory opinion by the Board as to whetheritwould assert jurisdiction over "the labor controversy" describedtherein.A. It appears from said petition that :1.The Employer, a Florida corporation, is an electrical contractorwith its principal place of business in Miami, Dade County, Florida.It is engaged in different areas in Dade County, Florida, on severalelectrical contracting jobs.One of said jobs is "the new 7-Up bottlingplant.""Commerce data based on [the Employer's] 1959 Federalincome tax return" discloses the following :127 NLRB No. 34.